                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HAPCO,
                       Plaintiff,
            v.
 CITY OF PHILADEPHIA and
 THE HONORABLE JAMES KENNEY,
                 Defendants,                               CIVIL ACTION NO. 20-3300

           and
 TENANT UNION REPRESENTATIVE
 NETWORK AND PHILADELPHIA
 UNEMPLOYMENT PROJECT
               Defendant-Intervenors.

                                           ORDER

       AND NOW, this 9th day of July 2020, upon consideration of Plaintiff’s Emergency

Motion for Temporary Restraining Order [Doc. No. 2] and the attached letter from Plaintiff’s

counsel, and after a hearing on this date, it is hereby ORDERED that the Motion is

DISMISSED as moot without prejudice.

       It is so ORDERED.
                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
